Citation Nr: 1527469	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-32 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for tendonitis of the index finger of the right hand.

2.  Entitlement to an initial compensable evaluation for tendonitis of the index finger of the left hand.

3.  Entitlement to an initial compensable evaluation for tendonitis of the long finger of the right hand.

4.  Entitlement to an initial compensable evaluation for tendonitis of the long finger of the left hand.

5.  Entitlement to an initial compensable evaluation for tendonitis of the ring finger of the right hand.

6.  Entitlement to an initial compensable evaluation for tendonitis of the ring finger of the left hand.

7.  Entitlement to an initial compensable evaluation for tendonitis of the little finger of the right hand.

8.  Entitlement to an initial compensable evaluation for tendonitis of the little finger of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 2003 to March 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran relocated and the case is under the jurisdiction of the RO in Lincoln, Nebraska.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran's representative maintains that there has been an increase in the severity of the Veteran's finger disabilities since his most recent VA examination in August 2012.  He asserts that since that VA examination, the Veteran has suffered painful motion of two or more fingers in either hand, and has limited motion of the fingers with gaps between the fingertips and the crease in the palms.  See Representative's Statement, dated July 2, 2014; Appellant's Brief, dated February 9, 2015.  Therefore, the Board finds that a contemporaneous VA examination is needed to assess the current severity of the Veteran's service-connected finger disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers that have treated him for his finger disabilities since April 2012.  Make arrangements to obtain all records that he adequately identifies.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his tendonitis of the fingers of both hands.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

3.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




